DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-11, 13-16, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0344210 A1 to Pestl (hereinafter “Pestl”) in view of US Patent No. 6,643,542 to Kawanishi (hereinafter “Kawanishi”).
	Regarding Claim 1, 14, 19, 23, Pestl teaches: 
one or more wearable sensor units (212), each sensor unit comprising a pressure transducer component (218) and an electrical impedance measuring component (314; see e.g. Paras. 38, 40, 46); 
a network interface unit (504) coupled to said one or more sensor units for transmitting data from the one or more sensor units (see e.g. Paras. 41 and 44); 
a health index computing device (104) coupled to the one or more sensors units for receiving data from the one or more sensor units (see e.g. Paras. 41 and 44), said health index computing device comprising a memory (514) coupled to a processor (512) which is configured to be capable of executing programmed instructions comprising and stored in the memory to: 
determine one or more physiological parameters, based on said received data from the one or more sensor units, wherein said one or more physiological parameters include at least the subject's weight (see e.g. “weight reading” in Para. 54; the measuring of weight is discussed extensively throughout the reference) and the subject's body fat composition (see “body fat” in Paras. 5, 14, 38, 49, 51 and claim 20).

Pestl fails to specifically teach measuring a health index of the subject based on the determined weight and body fat composition of the subject, and the subject's rest of body mass. Another reference, Kawanishi, teaches a similar measuring device including measuring various body composition values such as weight, body fat percentage, muscle percentage, etc. and producing various health indices based on those measured values (see e.g. “The indices relating to health condition may include a ratio of the body fat mass to the muscle mass (F/M ratio) for the entire body and each portion of the body” in Col. 2 lines 40-42 and “a ratio of the body fat mass to the muscle mass (F/M ratio) for the entire body” in claims 4-6). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestyl to further measure and display health index of the subject based on the determined weight and body fat composition of the subject, and the subject's rest of body mass, as taught by Kawanishi, because doing so would provide further useful diagnostic information to the user and/or relevant third parties. 

Regarding Claim 2, see e.g. memory 514; also see e.g. “this data may be stored in memory system 506 and/or made available, for example, for transmission by TX/RX 504 to some remote location or system” in Para. 42 and “User-specific biometric values and weight collected by the device may also be transmitted wirelessly to any other device or information repository” in Para. 47.

Regarding Claims 3, 15, 20 and 24, see e.g. display 518. As explained in the combination with Kawanishi above, it would have been obvious to calculate and display the health index because doing so would provide further useful diagnostic information to the user and/or relevant third parties.

Regarding Claims 4, 22, and 26, Kawanishi further teaches that various metabolic syndromes/diseases can be diagnosed based on the health index (see e.g. claim 19). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestl to diagnose metabolic syndrome based on the health index, as taught by Kawanishi, because it would provide additional useful diagnostic information of the user.

Regarding Claim 5, see e.g. processor 502.

Regarding Claims 6-7, see e.g. Para. 29: “one or more electronic devices, such as a tablet 104a, mobile device (smartphone 104b), portable computing device 104c, and smartwatch 104d.”).

Regarding Claim 9, see e.g. “at least one bio-impedance sensor” in Para. 7 and “measure the resistance of a current passed through the user's body to provide sensor inputs that measure biometric data, such as body fat percentage” in Para. 38.

Regarding Claims 10-11, see e.g. insole 212 in FIGS. 2-3.

Regarding Claims 13 and 18, see “blood pressure” in Para. 42.

Regarding Claims 16, 21 and 25, see e.g. “User-specific biometric values and weight collected by the device may also be transmitted wirelessly to any other device or information repository” in Para. 47; it was (and is) extremely commonplace in the art to transfer patient data to one or more servers for various reasons such as storage, further analysis, etc., and thus one skilled in the art would recognize that the phrase “any other device or information repository” in Pestl would be understood to include reference to third party server devices. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pestl in view of Kawanishi in view of Gong, S., Schwalb, W., Wang, Y. et al. A wearable and highly sensitive pressure sensor with ultrathin gold nanowires. Nat Commun 5, 3132 (2014). https://doi.org/10.1038/ncomms4132 (hereinafter “Gong”).
Regarding Claim 8, Pestl in view of Kawanishi teaches a pressure transducer but fails to specifically teach that the transducer comprises ultra-thin gold nanowires. Another reference, Gong, teaches the construction of wearable pressure sensors using gold nanowires (see e.g. title, abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestl in view of Kawanishi to utilize gold nanowires in the pressure sensor(s), as taught by Gong, because it would provide the various benefits of gold nanowires taught by Gong (e.g. “mechanically flexible yet robust  … superior mechanical and electrical properties …” on page 2), and/or it would involve merely incorporating a known suitable material for pressure sensors.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pestl in view of Kawanishi as applied to claims 1 and 14 above, and further in view of US 2011/0054359 A1 to Sazonov et al. (hereinafter “Sazonov”).
Regarding Claims 12 and 18, Pestl in view of Kawanishi teaches the system of claim 1 and the method of claim 14 as discussed above but fails to specifically teach determining the subject’s gait based on the pressure sensors. Another reference, Sazonov, teaches a similar device with pressure sensors mounted to an insole and teaches determining gait from those sensors (see e.g. Paras. 39-40, 61, 95, 171). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestl in view of Kawanishi to further determine the subject’s gait, as taught by Sazonov, because it would provide additional useful diagnostic information of the user.  

Claims 16, 21 and 25 are also rejected under 35 U.S.C. 103 as being unpatentable over Pestl in view of Kawanishi as applied to claims 1, 19 and 23 above, and further in view of US Patent No. 9,420,956 to Gopalakrishnan et al. (hereinafter “Gopalakrishnan”).
Regarding Claims 16, 21 and 25, Pestl teaches e.g. “User-specific biometric values and weight collected by the device may also be transmitted wirelessly to any other device or information repository” in Para. 47; it was (and is) extremely commonplace in the art to transfer patient data to one or more servers for various reasons such as storage, further analysis, etc., and thus one skilled in the art would recognize that the phrase “any other device or information repository” in Pestl would be understood to include reference to third party server devices. 
In the interest of being thorough, attention is also directed to Gopalakrishnan which teaches calculating a health index and transferring it to a third-party server device (see e.g. claim 8). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestl in view of Kawanishi to transfer the health index to a third party server device, as taught by Gopalakrishnan, because doing so would provide various benefits such as allowing convenient access to that information remotely at any location, allow further analysis of the data, etc. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pestl in view of Kawanishi as applied to claim 14 above, and further in view of US 2005/0004491 A1 to Shiokawa et al. (hereinafter “Shiokawa”).
Regarding Claim 17, Pestl in view of Kawanishi teaches the method of claim 14 including calculating the health index as the ratio of muscle mass to body fat as discussed above but fails to specifically teach determining muscle mass by subtracting body fat and rest of body mass from the weight. Another reference, Shiokawa, teaches a similar body composition calculation including determining muscle mass in this specific manner (see the combination of Paras. 81 and 123; also see e.g. Paras. 55, 88 and 116). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Pestl in view of Kawanishi to determine muscle mass by subtracting body fat and rest of body mass from the weight, as taught by Shiokawa, because Shiokawa demonstrates that this was a known effective manner for estimating/calculating muscle mass based on the same available data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see at least the title and abstract of each.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792